Per curiam.
Thomas G. Lewis filed a petition for writ of mandamus against a law firm, two judges, and a sheriff seeking damages and a ruling to compel them to vacate his June 1994 convictions for simple battery and obstruction of an officer. As an extraordinary remedy, mandamus *350may issue to compel the performance of official duties only when “there is no other specific legal remedy.” OCGA § 9-6-20. Mandamus may not be used to reverse a criminal conviction, assert a tort claim, or sue a private law firm. See OCGA § 5-6-33 (a) (criminal defendants have the right to appeal a judgment); OCGA § 51-1-6 (injured persons may recover damages in tort action for breach of a legal duty); OCGA § 9-6-21 (a) (mandamus not a private remedy). Therefore, we affirm the trial court’s denial of Lewis’ petition.
Decided April 10, 1995.
Thomas G. Lewis, pro se.
Gregory K. Hecht, Donald M. Comer, Schreeder, Wheeler & Flint, Charles L. Schreeder III, Debra A. Wilson, for appellees.

Judgment affirmed.


All the Justices concur.